                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                      CIVIL ACTION

                       v.                             NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.

                                        MEMORANDUM

KEARNEY,J.                                                                           November 8, 2019

       Inmate Charles Talbert sues prison medical professionals Dr. Taylor, Dr. Reynolds, and

Dr. Fowler for "deliberate indifference to a serious medical need that caused [him] an actual

injury." 1 Dr. Taylor, Dr. Reynolds, and Dr. Fowler now filed notices of an intent to enter judgment

of non pros against Mr. Talbert for failing to provide a certificate of merit under Pennsylvania

Rule of Civil Procedure 1042.3. 2

       Under Pennsylvania practice, a judgment of non pros is effectively the same as dismissal

without prejudice. 3 Rule 1042.3, a Pennsylvania procedural rule used in medical malpractice and

professional negligence cases, provides,

               "(a) In any action based upon an allegation that a licensed
               professional deviated from an acceptable professional standard, the
               attorney for the plaintiff, or the plaintiff if not represented, shall file
               with the complaint or within sixty days after the filing of the
               complaint, a certificate of merit signed by the attorney or party ...

              (b)(1) A separate certificate of merit shall be filed as to each licensed
              professional against whom a claim is asserted....

              (d) The court, upon good cause shown, shall extend the time for
              filing a certificate of merit for a period not to exceed sixty days. A
              motion to extend the time for filing a certificate of merit must be
              filed by the thirtieth day after the filing of a notice of intention to
              enter judgment of non pros on a professional liability claim under
              Rule 1042.6(a) or on or before the expiration of the extended time
              where a court has granted a motion to extend the time to file a
                certificate of merit, whichever is greater. The filing of a motion to
                extend tolls the time period within which a certificate of merit must
                be filed until the court rules upon the motion." 4

This Pennsylvania Rule applies if Mr. Talbert pleads medical malpractice and professional

negligence claims by professionals.      Failure to adduce a certificate of merit may allow a

Pennsylvania Prothonotary to enter judgment of non pros on the claim a professional deviated

from the standard of care.

        Mr. Talbert admittedly has not adduced a certificate of merit. But he claims he does not

need to. On November 5, 2019, Mr. Talbert judicially admitted he does not plead medical

malpractice or professional negligence and limits his case to his Eighth Amendment claim. 5 We

accept Mr. Talbert's judicial admission he is not claiming medical malpractice or professional

negligence. Mr. Talbert may not argue a medical malpractice or professional negligence claim.

        The question then is whether Mr. Talbert may proceed on a deliberate indifference claim

against prison doctors without a certificate of merit. In Boring v. Sanders, Judge Jones adopted

Judge Carlson's Report and Recommendation holding the prisoner's negligence claims against

prison medical officials must be dismissed for failure to adduce a certificate of merit. 6 He then

held the failure to adduce a certificate of merit did not require we dismiss the deliberate

indifference constitutional claim. 7

       We agree with Judges Jones and Carlson. The certificate of merit addresses deviations

from the professional's standard of care under Pennsylvania negligence law. This standard is not

the constitutional standard of deliberate indifference. We cannot find a certificate of merit would

affect the proof of the constitutional claim. It is no more a factor in defining the merits than in

another type of tort case against a professional such as the fraud claims addressed by Judge

Robreno inMcElwee Group, LLCv. Municipal Authority ofthe Borough ofE!verson. 8 Mr. Talbert



                                                 2
judicially admits he seeks damages on a constitutional claim. Like Judges Jones and Carlson in

Boring, we decline to dismiss at this preliminary stage because Mr. Talbert does not have or need

a certificate of merit. Nothing in today's decision affects our analysis of whether Mr. Talbert

otherwise states a claim.

          As he limits his claim to a claim for deliberate indifference, Mr. Talbert is not required to

adduce a certificate of merit under Rule 1042.3. He needs to prove different elements than

professional negligence.      We deny Dr. Taylor's, Dr. Reynolds', and Dr. Fowler's requests for

judgment of non pros.


1
  ECF Doc. No. 2 at 4, 6, 8. In his original Complaint, Mr. Talbert sued several defendants,
including: Correctional Dental Associates, Dr. Schneider, Dr. Young, Dr. Patel, Corizon Health,
Inc., Edward Bowman, Paden Hinds, Siddharth Sagreiya, Sigy George, Mental Health
Management, Dr. Taylor, Dr. Reynolds, and Dr. Fowler. See ECF Doc. 2 at 1. Mr. Talbert is now
prosecuting his "final complaint." Only Drs. Taylor, Reynolds, and Fowler now move for
judgment of non pros.
2
  Pa.R.Civ.P. 1042.3. Under our practice, the medical professionals need to move to dismiss to
effect the requested relief. Our Clerk of Court is not authorized to enter judgment based on a
Pennsylvania rule of civil procedure. But we today consider their Pennsylvania-based "notice" as
a motion to avoid confusion in the Clerk's office in later November 2019 should the Defendants
continue to mistakenly move forward with Pennsylvania procedures which allow them to direct
the Prothonotary to enter judgment in thirty days. McElwee Group, LLC v. Municipal Authority
of the Borough of Elverson, 476 F.Supp.2d 472, 475 (E.D. Pa. 2007). We also can deter the filing
of a motion to dismiss in several weeks (based on the waiver of service requiring a response by
December 24, 2019) premised on this same flawed ground. Given the disparity of timing in
moving to dismiss, we today strike the notices.

3Harris v. Hershey Medical Center, No. 08-843, 2009 WL 2762732, at *7 (M.D. Pa. Aug. 27,
2009) (citing Stroud v. Abington Memorial Hospital, 546 F.Supp.2d 238,250 (E.D. Pa. 2008)).
4
    Pa.R.Civ.P. 1042.3.
5 We have a duty to liberally construe the pleadings of pro se litigants, so this admission aids us in
understanding the specific claims Mr. Talbert raises in his final amended complaint. See Higgs v.
Attorney General of the United States, 655 F.3d 333, 340 (3d Cir. 2011). "'Judicial admissions'
are admissions in pleadings, stipulations, etc. which do not have to be proven in the same
litigation." Philadelphia Reinsurance Corporation v. Employers Insurance of Wausau, 61 Fed.
Appx. 816,819 (3d Cir. 2003) (citing Giannone v. United States Steel Corporation, 238 F.2d 544,


                                                   3
54 7 (3d Cir. 1956)). "[J]udicial admissions are binding for the purpose of the case in which
the admissions are made." Philadelphia Reinsurance Corporation, 61 Fed. Appx. at 819.
6 No.    12-419, 2013 WL 4080308, at *7 (M.D. Pa. Aug.13, 2013).
7
    Id. at *8.

8
    476 F.Supp.2d 472,475 (E.D. Pa. 2007).




                                               4
